UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Bulldog Investors, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Special Opportunities Fund, Inc. Portfolio of Investments September 30, 2015 (Unaudited) INVESTMENT COMPANIES - 53.29% Shares Fair Value Closed-End Funds - 45.03% Adams Diversified Equity Fund $ Advent/Claymore Enhanced Growth & Income Fund Bancroft Fund, Ltd. Blackrock Latin American Investment Trust PLC (h) Boulder Growth & Income Fund, Inc. Candover Investments Fund PLC (a)(h) Central Securities Corp. Clough Global Equity Fund Cushing MLP Total Return Fund Deutsche Global High Income Fund Deutsche High Income Opportunities Fund, Inc. Diversified Real Asset Income Fund Ellsworth Growth and Income Fund Ltd. Federated Enhanced Treasury Income Fund First Trust Dividend and Income Fund Fort Dearborn Income Securities, Inc. The GDL Fund General American Investors Co., Inc. Global High Income Fund, Inc. JP Morgan Asian Investment Trust PLC (h) Juridica Investments Ltd. (h) Liberty All Star Equity Fund LMP Real Estate Income Fund, Inc. Managed High Yield Plus Fund, Inc. Marwyn Value Investors Ltd. (h) Millennium Investment & Acquisition Co., Inc. (a) Morgan Stanley East Europe Fund Escrow (a) 0 Neuberger Berman Real Estate Securities Income Fund, Inc. Nuveen Global Equity Income Fund Pacholder High Yield Fund, Inc. The Prospect Japan Fund Ltd. (a)(h) Swiss Helvetia Fund, Inc. Templeton Russia and East European Fund, Inc. Terra Catalyst Fund (h) Transamerica Income Shares, Inc. Tri-Continental Corp. Commodity Partnerships - 3.45% Nuveen Diversified Commodity Fund Nuveen Long/Short Commodity Total Return Fund Auction Rate Preferred Securities - 0.21% (c)(f) Putnam Managed Municipal Income Trust - Series C 6 Putnam Municipal Opportunities Trust - Series C 6 Business Development Company - 4.60% BDCA Venture, Inc. Equus Total Return, Inc. (a) Firsthand Technology Value Fund, Inc. Full Circle Capital Corp. MVC Capital, Inc. Total Investment Companies (Cost $91,953,035) PREFERRED STOCKS - 3.65% Health Care Providers & Services - 0.09% AdCare Health Systems, Inc. Real Estate Investment Trusts - 3.56% Preferred Apartment Communities, Inc. (c)(f) Total Preferred Stocks (Cost $5,831,534) COMMON STOCKS - 29.34% Consumer Finance - 3.41% Emergent Capital, Inc. (a) Food Products - 0.09% Boulder Brands, Inc. (a) Hotels, Restaurants & Leisure - 0.05% Caesars Acquisition Co. (a) Insurance - 8.69% Stewart Information Services Corp. IT Services - 0.06% JetPay Corp. (a) Marine - 0.02% Pangaea Logistics Solutions Ltd. (a)(h) Professional Services - 1.98% Hill International, Inc. (a) Real Estate Investment Trusts - 9.15% Gyrodyne LLC Independence Realty Trust, Inc. New York REIT, Inc. Silver Bay Realty Trust Corp. Wheeler Real Estate Investment Trust, Inc. Winthrop Realty Trust Special Purpose Acquisition Vehicle - 5.89% (a) 1347 Capital Corp. Arowana, Inc. (h) Barington/Hilco Acquisition Corp. DT Asia Investments, Ltd. (h) E-Compass Acquisition Corp. (h) Electrum Special Acquisition Corp. (h) FinTech Acquisition Corp. FlatWorld Acquisition Corporation (h) Garnero Group Acquisition Co. (h) Global Defense & National Security Systems, Inc. Gores Holdings, Inc. Harmony Merger Corp. Quinpario Acquisition Corp. 2 ROI Acquisition Corp. II Sino Mercury Acquisition Corp. Terrapin 3 Acquisition Corp. Total Common Stocks (Cost $45,939,050) LIQUIDATION CLAIMS - 1.70% (a)(c)(f) The Home Insurance Company in Liquidation 1 The Home Insurance Company in Liquidation II 1 Total Liquidation Claims (Cost $2,569,880) Principal Amount CONVERTIBLE BONDS - 1.90% (b) Emergent Capital, Inc. 8.500%, 02/15/2019 $ Total Convertible Bonds (Cost $2,941,000) CORPORATE BONDS - 0.01% (b)(c)(d)(f) Washington Mutual Inc. 0.000%, 09/17/2012 Total Corporate Bonds (Cost $0) CORPORATE NOTES - 1.91% (b) MVC Capital, Inc. 7.250%, 01/15/2023 Total Corporate Notes (Cost $3,349,349) PROMISSORY NOTES - 0.85% (b)(c)(f)(g) Wheeler Real Estate Investment Trust Convertible 9.000%, 12/15/2018 (Acquired 12/16/2013, Cost $600,000) Wheeler Real Estate Investment Trust Non-convertible 9.000%, 12/15/2015 (Acquired 12/16/2013, Cost $800,000) Total Promissory Notes (Cost $1,400,000) Shares WARRANTS - 0.26% (a) AR Capital Acquisition Corp. Expiration: October 2019 Exercise Price: $11.50 Arabella Exploration, Inc. Expiration: December 2016 Exercise Price: $5.00 (h) CB Pharma Acquisition Corp. Expiration: December 2021 Exercise Price: $5.75 (h) Delta Technology Holdings, Ltd. Expiration: December 2017 Exercise Price: $10.00 (h) DT Asia Investments, Ltd. Expiration: October 2019 Exercise Price: $12.00 (h) Garnero Group Acquisition Co. Expiration: June 2019 Exercise Price: $11.50 (h) Harmony Merger Corp. Expiration: January 2021 Exercise Price: $11.50 Hemisphere Media Group, Inc. Expiration: April 2018 Exercise Price: $12.00 Imperial Holdings, Inc. Expiration: October 2019 8 0 Exercise Price: $10.75 (c)(f) Preferred Apartment Communities, Inc. Expiration: March 2017 61 Exercise Price: $9.00 (c)(f) ROI Acquisition Corp. II Expiration: September 2018 Exercise Price: $11.50 Tecnoglass, Inc. Expiration: December 2016 Exercise Price: $8.00 (h) Tempus Applied Solutions Holdings, Inc. Expiration: July 2020 Exercise Price: $11.50 Terrapin 3 Acquisition Corp. Expiration: June 2019 Exercise Price: $11.50 Wheeler Real Estate Investment Trust, Inc. Expiration: December 2018 0 Exercise Price: $4.75 (Acquired 1/24/2014, Cost $0) (c)(f)(g) Expiration: April 2019 Exercise Price: $5.50 Total Warrants (Cost $195,275) RIGHTS - 0.04% (a) CB Pharma Acquisition Corp. (h) DT Asia Investments, Ltd. (h) Garnero Group Acquisition Co. (h) Sino Mercury Acquisition Corp. Total Rights (Cost $92,428) MONEY MARKET FUNDS - 6.98% Fidelity Institutional Government Portfolio - Class I, 0.010% (e) Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.010% (e) Total Money Market Funds (Cost $11,505,863) Total Investments (Cost $165,777,414) - 99.93% Other Assets in Excess of Liabilities - 0.07% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at September 30, 2015. (c) Fair valued securities.The total market value of these securities was $10,444,091, representing 6.33% of net assets. (d) Default or other conditions exist and the security is not presently accruing income. (e) The rate shown represents the 7-day yield at September 30, 2015. (f) Illiquid securities.The total market value of these securities was $10,444,091, representing 6.33% of net assets. (g) Restricted security. (h) Foreign-issued security. Valuation of investments—The Fund calculates its net asset value based on the current market value for its portfolio securities. The Fund normally obtains market values for its securities from independent pricing sources and broker-dealers. Independent pricing sources may use last reported sale prices or if not available the most recent bid price, current market quotations or valuations from computerized “matrix” systems that derive values based on comparable securities. A matrix system incorporates parameters such as security quality, maturity and coupon, and/or research and evaluations by its staff, including review of broker-dealer market price quotations, if available, in determining the valuation of the portfolio securities. If a market value is not available from an independent pricing source or a broker-dealer for a particular security, that security is valued at fair value as determined in good faith by or under the direction of the Fund’s Board of Directors (the “Board”). Various factors may be reviewed in order to make a good faith determination of a security’s fair value. The auction rate preferred securities are valued at cost, unless other observable market events occur. The purchase price, or cost, of these securities is arrived at through an arms length transaction between a willing buyer and seller in the secondary market and is indicative of the value on the secondary market. Current transactions in similar securities in the marketplace are evaluated. Factors for other securities may include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; and changes in overall market conditions. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities may be fair valued. The amortized cost method of valuation, which approximates market value, generally is used to value short-term debt instruments with sixty days or less remaining to maturity, unless the Board or its delegate determines that this does not represent fair value. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various input and valuation techniques used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2—Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3—Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund adopted Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2011-04 (“ASU 2011-04”), Fair Value Measurement: Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS, which, among other things, clarifies existing disclosure requirements provided by ASC 820 regarding the level of disaggregation and the inputs and valuation techniques used to measure fair value. The significant unobservable inputs used in fair value measurement of the Fund’s investment companies, corporate bonds, promissory notes, liquidation claims and warrants are (1) cost and (2) indicative bids or price ranges from dealers, brokers, or market makers. Significant changes in any of these inputs in isolation may result in a change in higher fair value measurement. In accordance with procedures established by the Fund’s Board of Directors, the Adviser shall initially value non-publicly-traded securities (for which a current market value is not readily available) at their acquisition cost less related expenses, where identifiable, unless and until the Adviser determines that such value does not represent fair value. The Adviser sends a memorandum to the Chairman of the Valuation Committee with respect to any non-publicly-traded securities that are valued using a method other than cost detailing the reason, factors considered, and impact on the Fund’s NAV. If the Chairman determines that such fair valuation(s) require the involvement of the Valuation Committee, a special meeting of the Valuation Committee is called as soon as practicable to discuss such fair valuation(s). The Valuation Committee of the Board consists of at least two non-interested Directors, as defined by the Investment Company Act of 1940. At each regular quarterly Board meeting, the Adviser delivers a written report (the “Quarterly Report”) to the Board regarding any recommendations of fair valuation during the past quarter, including fair valuations which have not changed. The Board reviews the Quarterly Report and discusses the valuation of the fair valued securities. The Valuation Committee reviews all Quarterly Reports and any other interim reports, and reviews and approves the valuation of all fair valued securities. This review includes a review and discussion of an updated fair valuation summary with appropriate levels of representatives of the Adviser’s management. The following is a summary of the fair valuations according to the inputs used as of September 30, 2015 in valuing the Fund's investments: Quoted Prices in Active Significant Other Markets for Identical Observable Inputs Unobservable Inputs Investments (Level 1)* (Level 2)* (Level 3)** Total Investment Companies $ Preferred Stocks Real Estate Investment Trusts - Common Stocks Consumer Finance - - Food Products - - Hotels, Restaurants & Leisure - - Insurance - - IT Services - - Marine - - Professional Services - - Real Estate Investments Trusts - - Special Purpose Acquisition Vehicle - Liquidation Claims - - Convertible Bonds - - Corporate Bonds - - Corporate Notes - - Promissory Notes - - Warrants 61 Rights - Money Market Funds - - Total $ * Transfers between Levels are recognized at the end of the reporting period. **The Fund measures Level 3 activity as of the beginning and end of each financial reporting period. Transfers between Level 1 and Level 2 securities as of September 30, 2015 resulted from securities priced previously with an official close price (Level 1 securities) or on days where there is not an official close price the bid price is used (Level 2 securities).Transfers as of September 30, 2015 are summarized in the table below: Transfers into Level 1 Common Stock Special Purpose Acquisition Vehicle $ Warrants Transfers out of Level 1 Investment Companies ) Common Stock Special Purpose Acquisition Vehicle ) Net transfers in and/or out of Level 1 $ ) Transfers into Level 2 Investment Companies Common Stock Special Purpose Acquisition Vehicle $ Transfers out of Level 2 Common Stock Special Purpose Acquisition Vehicle ) Warrants ) Net transfers in and/or out of Level 2 $ Special Opportunities Fund The fair value of derivative instruments as reported within the Schedule of Investments as of September 30, 2015: Derivatives not accounted for as hedging instruments Statement of Assets & Liabilities Location Value Equity Contracts - Warrants Investments, at value $ The effect of derivative instruments on the Statement of Operations for the period ended September 30, 2015: Amount of Realized Loss on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Statement of Operations Location Value Equity Contracts - Warrants Net Realized Loss $ ) on Investments Change in Unrealized Appreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Statement of Operations Location Total Equity Contracts - Warrants Net change in unrealized $ appreciation of investments Level 3 Reconciliation Disclosure The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Category Balance as of 12/31/2014 Acquisitions Dispositions Realized Gain (Loss) Change in unrealized appreciation (depreciation) Transfers into / (out of) Level 3 Balance as of 9/30/2015 Closed End Funds $ $
